FILED
                                                       COURT OF APPEALS DIV I
                                                        STATE OF WASHINGTON
                                                       2010 NOV -5 AM 9: 41




     IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

EVERETT HANGAR, LLC, a Washington
limited liability company,                     No. 77842-1-1

                     Respondent,               DIVISION ONE
      V.

KILO 6 OWNERS ASSOCIATION, a
Washington nonprofit corporation; KILO         UNPUBLISHED OPINION
SIX, LLC, a Washington limited liability
company; HISTORIC HANGARS, LLC, a
Washington limited liability company;
HISTORIC FLIGHT FOUNDATION, a
Washington nonprofit corporation; and
JOHN SESSIONS, an individual,                  FILED: November 5, 2018

                     Appellants.


       LEACH, J. — Historic Hangars LLC and Historic Flight Foundation

(collectively the Museum) challenge the trial court's order finding the Museum in

contempt. The Museum claims that the trial court must implicitly find that it

intended to disobey a court order before finding it in contempt, which the trial

court did not do. But a defendant who intentionally acts contrary to a court order,

with actual or constructive knowledge of the order's existence and effect,

intentionally disobeys that order. The Museum does not contest its knowledge of

the order's existence and effect nor does it claim that its intentional acts did not

violate the trial court's order. We affirm.
No. 77842-1-1 /2



                                  BACKGROUND

      This lawsuit involves neighboring lots 11, 12, and 13 at the Snohomish

County Airport (Paine Field) in Everett. Snohomish County (County) owns the

underlying land and leases it to each party, individually. The lessees of lots 11

and 12 own the hangars constructed on them. In May 2007, Kilo Six LLC leased

the area now comprising lots 11, 12, and 13. It assigned its interest in lot 11 to

Historic Hangars LLC, which subleased lot 11 to the Historic Flight Foundation

(the Foundation). The Foundation holds public and private events on the exterior

lot 11 ramp and the Paine Field ramp and uses lot 13, with Kilo Six's permission,

for public parking and events.

      John Sessions is the managing and sole member of Historic Hangars and

Kilo Six. He is also the president, chief executive officer, sole director, and sole

member of the board of directors of the Foundation.

       Everett Hangar LLC, a subsidiary of Weidner Investment Services Inc.,

leases lot 12 and owns the aircraft hangar on it. Weidner conducts its flight

operations on lot 12.

       Kilo Six still owns the leasehold interest in lot 13.

       To facilitate separate ownership and operation of the three lots, the

County agreed to execute covenants, conditions. and restrictions (the CC&Rs).

The CC&Rs provide for an easement to each lot for aircraft movement. Sessions

is the president, treasurer, and controlling owner and director of the Kilo 6




                                          -2-
No. 77842-1-1 / 3



Owners Association (Association), which is created by the CC&Rs and enforces

them. The CC&Rs apply to all lessees and sublessees of lots 11, 12, and 13.

      The frequency of Everett Hangar's flight operations and the Museum's

events lead to "constant conflicts" between Everett Hangar and the Museum,

including "a dozen serious incidents caused by these conflicts in the past six

years." In February 2015, Everett Hangar sought injunctive relief to protect its

easement rights to the Kilo 7 taxiway providing access from its hangar to the

airport runway and to address and mitigate safety and security concerns created

by the Museum's activities on lots 11 and 13.

      After a bench trial, the trial court concluded that the CC&Rs provided

Everett Hangar an express easement right for movement of its airplanes and a

recognized safety and security right. It granted Everett Hangar an injunction,

finding that defendants, the Association, Kilo Six, Historic Hangars, and the

Foundation, violated those rights.

      The defendants appealed. In an unpublished opinion, this court reversed

a portion of the trial court's injunctive relief and remanded to the trial court to

enter additional findings of fact about its attorney fees award to Everett Hangar.1

On remand, the trial court entered an amended injunction and the supplemental

findings.



       1 Everett Hangar, LLC v. Kilo 6 Owners Ass'n, No. 73504-7-1, slip op. at
30-31 (Wash. Ct. App. Aug. 8, 2016)(unpublished),
http://www.courts.wa.gov/opinions/pdf/735047.pdf, review denied, 187 Wash. 2d
1007 (2017).

                                        -3-
No. 77842-1-1/ 4



         The amended permanent injunction enjoined only the Museum from

specific activities. It prohibited the Museum from placing, parking, or maintaining

any objects within a specified area or blocking Everett Hangar's access to the

west or east exits to the Kilo 7 taxiway. It also barred the Museum from allowing

people to enter described areas at specific times or access lot 12 unless

permitted by the CC&Rs or Everett Hangar. It further enjoined the Museum from

propping open any security gate, door, or entry point on lots 11 or 13 without a

security guard immediately present at all times.

         In October 2017, Everett Hangar asked the court to find the Museum in

contempt, claiming that it committed multiple violations of the amended

injunction. The trial court found a total of seven violations of the injunction. It

imposed sanctions of $5,000 per violation. At the Museum's request, the trial

court reconsidered and reduced its sanctions award to the statutorily authorized

maximum of $2,000 per incident. The Museum appeals the trial court's contempt

order.

                             STANDARD OF REVIEW

         An appellate court reviews contempt rulings for an abuse of discretion.2 A

trial court abuses its discretion when its decision is manifestly unreasonable or

based on untenable grounds or reasons.3




         2 Moreman v. Butcher, 126 Wash. 2d 36, 40, 891 P.2d 725 (1995).
         3 Moreman, 126 Wash. 2d at 40.


                                         -4-
No. 77842-1-1 / 5



                                   ANALYSIS

                                Contempt Order

      The Museum correctly notes that the contempt statute requires that a

party must intentionally disobey a court's order to be in contempt. It claims that

the record does not show that the Museum intentionally disobeyed the amended

permanent injunction and the trial court abused its discretion by finding the

Museum in contempt. We disagree.

      First, the Museum claims that the contempt statute requires that Everett

Hangar prove the Museum intentionally disobeyed the trial court's injunction.

RCW        7.21.010(1)(b)    states,     "Contempt        of     court'    means

intentional . . .[d]isobedience of any lawful judgment, decree, order, or process

of the court."      In In re Structured Settlement Payment Rights of Rapid

Settlements, Ltd.,4 Division Three of this court confirmed that RCW

7.21.010(1)(b) requires that an individual must act intentionally to be found in

contempt of court. But, in affirming the trial court's contempt order, it held that

the trial court was not required to make an express written finding that

defendants' violations of the injunction were intentional.5 The court explained the

challenged contempt order satisfied the statutory requirement of intentional

disobedience because the defendants' "acts and omissions identified by the

contempt order as violations were supported by evidence that established their



       4 189 Wash. App. 584, 604-05, 359 P.3d 823(2015).
       5 Rapid Settlements, 189 Wash. App. at 605.



                                        -5-
No. 77842-1-1 /6



inherently intentional character."6 It held that the trial court's implicit finding that

defendants' acts and omissions were intentional satisfied the statute.7 Further,

although chapter 7.21 RCW does not define "intentional," the contempt statute

requires that a defendant must have actual or constructive knowledge of the

"existence and substantive effect of the court's order or judgment."8

       Second, the Museum claims that the court's findings do not show the

"inherently intentional character" of the Museum's conduct. The Museum does

not challenge the trial court's findings; it claims only that the court did not

implicitly find that it intentionally violated the injunction.     Because we treat

unchallenged findings of fact as true on appeal, we accept the trial court's

findings.9 The trial court found that the Museum violated paragraphs 4 and 5 of

the injunction. Paragraph 4 prohibits the Museum from

       allowing, permitting or suffering any person, including an officer,
       agent, employee, invitee and guest of each of them, to enter upon
       or gain access to Lot 12 from its properties, except to the extent
       permitted by the applicable Covenants, Conditions and Restrictions
       for Kilo 6 Hangars, or by other agreement with the Plaintiff.

The trial court found the Museum violated paragraph 4 of the injunction on four

occasions:

            a. On July 15, 2017, the Defendants' flight museum ("the
       Museum") hosted a barbecue on the airside of Lot 11, during which

       6  Rapid Settlements, 189 Wash. App. at 605.
       7 Rapid   Settlements, 189 Wash. App. at 605.
        8 In re Estates of Smaldino, 151 Wash. App. 356, 365, 212 P.3d 579(2009)
(citing In re Koome,82 Wn.2d 816, 821, 514 P.2d 520 (1973)).
        9 Davis v. Dep't of Labor & Indus., 94 Wash. 2d 119, 123, 615 P.2d 1279
(1980).

                                          -6-
No. 77842-1-1/ 7


          dozens of individuals were walking out on the Lot 11 ramps,
          viewing vintage aircraft. While some Museum personnel were
          visible on the ramp wearing yellow vests during this event, one
          Museum guest was allowed to walk unescorted by security from Lot
          11 over onto the corner of the hangar belonging to Everett Hangar,
          on the Lot 12 ramp.

                 b. On August 10, 2017, a man walked unescorted from
          Defendants' Lot 11 directly onto the Lot 12 ramp without
          permission, and entered inside of the open hangar belonging to
          Everett Hangar. Afterward, he was seen by Plaintiff's staff
          returning to the Museum on Lot 11.

                c. On August 18, 2017, a man walked unescorted from
          Defendants' Lot 11 directly onto Everett Hangar's Lot 12 ramp
          without permission, and continued out to the Everett Hangar Learjet
          on the ramp. The man identified himself as a Museum guest but
          had no security escort and was not wearing a visitor badge. He
          repeatedly sought entry into the aircraft. He was finally turned
          away by Everett Hangar's pilots and returned to the [M]useum.

                  d. On September 1, 2017, Defendants concede that one of
          their guests entered into Lot 13, the unimproved parking lot next to
          Plaintiff's Lot 12, and walked past the bicycle fencing enclosing Lot
          13 onto the airside of Lot 12, and traversed Everett Hangar's ramp,
          using it as a shortcut to reach the Museum on Lot 11.

          The trial court also found that the Museum committed three violations of

paragraph 5 of the injunction. Paragraph 5 bars defendants from "propping open

any security gate, door or entry point on the Premises of Lots 11 or 13 unless a

security guard is immediately present at the gate at all times." The trial court

found "on July 15, 2017, August 10, 2017 and September 11, 2017... , the gate

for Lot 13 parking lot was left open to the public, unlocked, and no gate attendant

was immediately present. Defendants presented no evidence to rebut these

facts."




                                          -7-
No. 77842-1-1/ 8



       The Museum contends that because it adopted policies and procedures to

ensure compliance with the injunction, it intended to comply and could not have

intentionally violated the injunction.   It explained that the Museum does not

permit its guests to access the lot 11 airside ramp unless escorted by a properly

trained Museum guide. And the Museum trains its guides to prohibit access to

the ramp without escort and to keep guests off the neighboring lot 12 airside

ramp. It also posts signs on doors to airside spaces stating, "Escort Required."

But the Museum presented no evidence that it monitored compliance with this

training during its events.

       And the Museum does not contest that it had knowledge of the existence

and effect of the injunction. In fact, it claims that it implemented policies to

comply with the injunction. It also makes no claim that it did not intend its

challenged acts. For example, it makes no claim that it accidentally left a gate

unlocked, that third parties unlocked a gate and left it unattended by a security

guard, or that the unauthorized individuals found on lot 12 were not its guests.

Because the Museum had the required knowledge and the trial court found that

on seven separate occasions it violated two provisions of the injunction, the trial

court implicitly found the Museum intentionally disobeyed its order. This satisfies

RCW 7.21.010(1)(b)'s requirement that an entity must act intentionally to be

found in contempt of a court order. The trial court did not abuse its discretion by

finding the Museum in contempt of the injunction.




                                         -8-
No. 77842-1-1/ 9



                                Attorney Fees

      Both the Museum and Everett Hangar request attorney fees on appeal

under the CC&Rs and RAP 18.1. RAP 18.1(a) allows a reviewing court to award

a party reasonable attorney fees if applicable law grants a party the right to

recover them. Here, the CC&Rs state, "In any action to enforce the provisions of

this Declaration or Association rules, the prevailing party shall be entitled to

recover all costs, including, without limitation, reasonable attorneys' fees and

court costs, reasonably incurred in such action." Because the injunction arose

from alleged violations of the CC&Rs, we award Everett Hanger attorney fees on

appeal as the substantially prevailing party, subject to its compliance with RAP

18.1(d).

                                CONCLUSION

      The Museum does not contest that it had knowledge of the existence and

effect of the amended permanent injunction.     Nor does it challenge the trial

court's findings that it violated the injunction on seven separate occasions.

Implicit in the trial court's unchallenged findings is the Museum's intentional




                                      -9-
No. 77842-1-1/ 10



disobedience of the amended injunction.       The trial court did not abuse its

discretion by finding the Museum in contempt of this injunction. We affirm.




WE CONCUR:




                                       -10-